Exhibit 10.70
 
EMPLOYMENT AGREEMENT




EMPLOYMENT AGREEMENT (the "Agreement"), dated as of November 1, 2010, the
majority of terms of which were verbally agreed to on August 14, 2009, and
effective as of August 1, 2009, between Stratus Media Group, Inc., a Nevada
corporation with its principal place of business at 3 East De La Guerra Street,
Santa Barbara, California 93101 (the "Company"), and John F. Moynahan
("Executive").


W I T N E S S E T H:


WHEREAS, the Company is engaged in the business of sports and entertainment
event ownership, television broadcasting of events, product merchandising,
marketing, operations, sales, agent, venue, credit card marketing programs, and
corporate representation and consultancy (the “Business”); and


WHEREAS, the Company wishes to employ Executive, and Executive wishes to accept
such employment, on the terms and conditions set forth in this Agreement.


NOW THEREFORE, for and in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.           EMPLOYMENT.  The Company shall employ the Executive and Executive
hereby accepts such employment with the Company, upon the terms and conditions
hereinafter set forth for the period beginning on August 1, 2009 (the “Effective
Date”) and ending on the Termination Date determined pursuant to Section 4 (the
“Employment Term”).


2.           POSITION AND DUTIES.


(a)           During the Employment Term, the executive shall serve as the
Senior Vice President and Chief Financial Officer of the Company and shall
report to the Chief Executive Officer and the Board of Directors of the Company,
or to a committee thereof.  Subject to the direction and control of the Board of
Directors of the Company, Executive's duties shall include principal
responsibility for formulation and implementation of the business policies,
controls, procedures of the Company, employment decisions, financial decisions
and management and oversight of the day-to-day financial operation of the
Business.   In addition, Executive shall perform such other duties requested by
or pursuant to the lawful and reasonable direction and control of the Board of
Directors of the Company (or a committee thereof), including such services and
duties normally commensurate with the position of Chief Financial Officer.  The
Executive acknowledges and agrees that he owes a fiduciary duty of loyalty to
the Company to discharge his duties and otherwise act in a manner consistent
with the best interests of the Company.


(b)           During the Employment Term, the Executive shall devote his
reasonable efforts and substantially all of his working time, attention and
energies to the performance of his duties and responsibilities under this
Agreement, except for vacations to which he is entitled pursuant to the terms of
this Agreement, illness or incapacity or activities which do not, in the sole
judgment of the Board of Directors (or a committee thereof), interfere or
conflict with his duties and responsibilities in any material respect.  During
the Employment Term, Executive shall not engage in any business activity which,
in the judgment of the Board of Directors (excluding the Executive if he should
be a member of the Board of Directors at the time of such determination),
conflicts with the duties of Executive hereunder, whether or not such activity
is pursued for gain, profit or other pecuniary advantage.  Any material outside
business activities of Executive, including, without limitation, serving on the
board of directors of any other entity, must be approved by the Board of
Directors of the Company (excluding any vote of the Executive) in advance.
 
 
1

--------------------------------------------------------------------------------

 


3.           COMPENSATION AND BENEFITS.  As compensation in full for the
services to be rendered by Executive under this Agreement, the Company agrees to
compensate Executive as follows:


(a)           During the Employment Term (unless earlier terminated as provided
herein), the Company shall pay, and Executive shall accept, an annualized salary
of not less than two hundred and twenty thousand dollars ($220,000) ("Base
Salary"),  payable in accordance with the Company's normal payroll practices and
subject to any and all necessary and legal payroll and other deductions.  The
Base Salary and Executive's performance will be reviewed by the Board of
Directors of the Company, or a compensation committee of the Board of Directors,
at the end of the first year of the Employment Term.  Notwithstanding anything
to the contrary contained in this Section 3(a), the compensation committee of
the Board of Directors will review Executive's Base Salary on an annual basis to
consider appropriate merit-based increases to the Base Salary.  At a minimum,
the Base Salary will be increased each year by the annual percentage increase in
the Consumer Price Index for Santa Barbara (or Los Angeles, if data for Santa
Barbara is not available), plus two percent.


(b)           Executive’s performance will be reviewed on no less than an annual
basis and Executive shall receive a bonus of no less than approximately $50,000
at the end of each Year, as defined below.  The amount of the Bonus shall be
based equally on the Company's performance and the Executive's job performance,
based on the reasonable performance criteria established by the Company’s
Compensation Committee, or board of directors, in its sole discretion.  As a
means to provide assistance for the Executive to relocate to the Santa Barbara
area, the bonus for the first year will be not less than $50,000.  A “Year”
shall begin on January 1 and ending on December 31 of each applicable year, with
the exception of the first year, which starts on August 1, 2009 and ends on
September 1, 2010.


(c)            Executive shall be granted options to acquire 1,560,000 shares of
the Company’s common stock.  The options will expire on September 1, 2016 and
will be exercisable at $2.00 per share.   Options for 1,040,000 shares will vest
upon the execution of this agreement by the Executive and the final options for
520,000 shares will vest on September 1, 2011.  In the event of a Change in
Control or Resignation for Good Reason, any unvested options will immediately
vest in full and will remain exercisable until September 1, 2016.  The Company
will use its best efforts to register the shares underlying these options as
soon as possible through "piggyback" registration or through direct registration
on Form S-8 or equivalent and to use its best efforts to establish a program
with a brokerage firm that allows the Executive to exercise options and sell
shares without having to pay the exercise price of the options from the
Executive prior to the sale of shares.


(d)           To provide assistance with the Executive's relocation to the Santa
Barbara area, upon execution of this agreement by the Executive, the Company
will issue 300,000 shares of its common stock to the Executive.  The Executive
agrees to use his best efforts to effect such relocation upon receipt of $70,000
or more pursuant to Section 3(f) below.


(e)           Pursuant to the Independent Contractor Consulting Agreement dated
November 14, 2007 between the Executive and the Company (“Consulting
Agreement”), the Company reaffirms its commitment to pay the Executive the
deferred payment of $22,192 (“Deferred Payment) that was due to the Executive as
of November 1, 2009 under the terms of the consulting agreement.


(f)           The Company acknowledges that as of November 1, 2010, it owes the
Executive $32,241 in expenses and credit card interest and $77,176.12 in unpaid
consulting fees, both dating back to February 2007.  Given the long-standing
nature of these unpaid consulting fees, the Company agrees to pay simple
interest on outstanding balances of unpaid consulting fees from January 1, 2008
to November 17, 2009, and unpaid consulting fees and the Deferred Payment from
November 18, 2009 to August 1, 2010, at a rate of 9.5% per annum.  The total of
these items is $127,864.59 and will be paid to the Executive as
follows:  $30,000 will be due to the Executive upon execution of this agreement
and on the fifteen of each month thereafter, the Executive will be paid the
greater of (i) $8,000 or (ii) 5% of cash received from debt or equity financing
received by the Company, net of commissions and direct costs incurred to receive
such cash, in the thirty days prior to that fifteenth of the month.  In the
event that the remaining balance is less than $8,000 on any subsequent fifteenth
of the month, the Executive will be paid the remaining balance.
 
 
2

--------------------------------------------------------------------------------

 
 
(g)           The Company may deduct from any compensation payable to Executive
(including payments made pursuant to Section 2 of this Agreement in connection
with or following termination of employment) amounts sufficient to cover
Executive’s share of applicable federal, state and/or local income tax
withholding, old-age and survivors’ and other social security payments, state
disability and other insurance premiums and payments.


(h)           Executive shall be eligible to participate in those non-salary
benefits and programs generally made available to executive employees of the
Company, as are in effect from time to time, including, but not limited to, any
health, dental, life or disability insurance plan, 401(k) or other retirement
savings plan, and any other employee benefit plan, subject to any and all terms,
conditions, and eligibility requirements of said plans or benefits, as may from
time to time be prescribed by the Company.  Medical insurance coverage shall be
provided for the Executive per Company-provided insurance program.


(i)           Executive shall be entitled to four weeks of vacation each year
during the Employment Term in accordance with the Company's vacation policy for
officers per the policy outlined in the Company's employee manual, as such
manual may be amended from time to time.  Any unused vacation can be carried
over to the next year or paid in cash to the Executive, at the discretion of the
Executive and given the cash position of the Company at such time.


(j)           Upon submission of proper documentation, the Company will pay or
reimburse Executive for reasonable transportation, hotel, travel and related
expenses incurred by Executive on business trips away from Executive's principal
office, and for other business expenses reasonably incurred by Executive in
connection with the business of the Company during the Employment Term, all
subject to such limitations and procedures as may from time to time be
prescribed by the Board of Directors of the Company.


4.           TERMINATION.


(a)           The Executive’s employment under this Agreement shall terminate
upon the earliest to occur of (the date of such occurrence being the
“Termination Date”) of:  (i) August 1, 2012, unless this Agreement is extended
or amended by mutual written consent of the Company and the Executive; (ii) the
effective date of Executive’s resignation for Good Reason (as defined below) or
without Good Reason; (iii) the Executive’s death or a Disability (an
“Involuntary Termination”); (iv) the effective date of a termination of
Executive’s employment for Cause by the Board of Directors (a “Termination for
Cause”); and (v) the effective date of a termination of the Executive’s
employment by the Board of Directors for reasons that do not constitute Cause (a
“Termination Without Cause”). The effective date of a resignation shall be the
date that the written resignation by the Executive is received by the Company;
the effective date of an Involuntary Termination shall be the date of death or,
in the event of a Disability, the date specified in a notice delivered to the
Executive by the Company; the effective date of a Termination for Cause shall be
the date specified in a notice delivered to the Executive by the Company of such
termination; and the effective date of a Termination Without Cause shall be the
date specified in a notice delivered to Executive by the Company of such
termination which effective date shall be no less than thirty (30) days
following the date of such notice.
 
 
3

--------------------------------------------------------------------------------

 


(b)           For purposes of this Agreement, “Cause” shall mean those instances
in which Executive actually, or the Board of Directors (excluding the Executive
if the Executive is a member of the Board at such time) determines in good faith
that Executive has: (i) intentionally furnished materially false, misleading, or
incomplete information to the Company's Board of Directors that results, or
could reasonably be expected to result, in a material detriment to the Company;
(ii) willfully refused or failed to follow the lawful and reasonable
instructions of the Board of Directors with respect to any material matter,
consistent with the terms of this Agreement, which refusal or failure shall not
have been cured, if capable of being cured, within 10 days following written
notice thereof; provided, however, that no notice or opportunity to cure shall
be required with respect to repeated refusal or failure to follow the lawful and
reasonable instructions of the Board of Directors, consistent with the terms of
this Agreement; (iii) has been convicted of any act involving moral turpitude
(including those involving fraud, theft or dishonesty by Executive) or any crime
(whether felony or misdemeanor) other than traffic violations or other minor
offenses that could not reasonably be expected to have an adverse effect on the
Company's business or reputation; (iv) the continued use of alcohol or drugs by
the Executive to an extent that, in the good faith determination of the Board of
Directors (excluding the Executive if the Executive is a member of the Board at
such time), such use interferes with performance of the Executive’s duties and
responsibilities; or (v) breached his obligations under this Agreement in any
material respect, which breach has materially damaged the Company and, if
capable of being cured, shall not have been cured upon 15 days written notice
thereof.  "Cause" is not intended to include mere dissatisfaction of the Company
or its Board of Directors with the manner in which Executive performs his duties
nor the good faith failure of the Executive to perform his duties successfully.


(c)           For purposes of this Agreement, the term “Disability” shall mean
the physical or mental disability or illness of the Executive such that (1) a
good faith determination is made by the Board of Directors (excluding the
Executive if the Executive is a member of the Board at such time) to
substantially perform all of his duties under this Agreement for a period of
ninety (90) consecutive days or longer or for any 90 days in any consecutive 12
month period, or (2) that, in the opinion of a physician selected by the Board
of Directors (excluding the Executive if the Executive is a member of the Board
of Directors at such time), is likely to prevent the Executive from
substantially performing all of his duties under this Agreement for more than 90
days in any period of 365 consecutive days.


(d)           For purposes of this Agreement, the term "Good Reason" shall mean
any of the following events which occur without the consent of Executive: (i) a
material change in the scope or nature of Executive's duties as set forth
herein; (ii) the requirement that Executive report to a person or entity other
than the CEO and/or Board of Directors; (iii) a required change in the city in
which Executive's office is located to a location outside of Santa Barbara
County, California; (iv) a material change in the line of the Company's
business, which, for this purpose is the live entertainment and credit card
marketing business sectors, and any businesses that have been seriously
considered for acquisition by the Company in the past 5 years; (v) the material
failure of the Company's executives to follow the Company's written policies,
provided, however, that Executive shall first give the Company’s CEO written
notice identifying the written policy that has allegedly been materially
violated, how, and by whom, and if such alleged breach of written policy remains
uncured by the Company for more than twenty (20) calendar days after such notice
has been properly given, such violation shall then and only then constitute
grounds for Good Reason;  (vi) a material breach of this Agreement by the
Company’s executives, it being understood and agreed that the material failure
of the Company to perform any of the obligations set forth in Section 3 of this
Agreement may constitute a material breach of this Agreement, provided, however,
that Executive shall first give the Company’s CEO written notice identifying the
provision of this Agreement that has allegedly been materially violated, how,
and by whom, and if such alleged breach of the Agreement remains uncured by the
Company for more than twenty (20) calendar days after such notice has been
properly given, such violation shall then and only then constitute grounds for
Good Reason; and (vii) a Change of Control-for the purposes of this Agreement,
the term "Change of Control" shall mean the occurrence of any of the following:
a Person or group of Persons, other than any current member of the Board of
Directors, obtains beneficial ownership of at least thirty percent (30%) of the
outstanding capital stock of the Company; or a change in the membership of more
than fifty percent (50%) of the current Board of Directors in any twelve (12)
month period.
 
 
4

--------------------------------------------------------------------------------

 


(e)           Company and Executive agree to use best efforts to agree to
renegotiate Executive’s Agreement no later than 90 days prior to November 1,
2012, if not otherwise terminated.


5.           EFFECT OF TERMINATION; SEVERANCE.


(a)           In the event of a Termination Without Cause or a resignation of
Executive for Good Reason, the Executive or his beneficiaries or estate shall
have the right to receive only the following:


(i)           the sum of the unpaid portion of the Base Salaries, computed on a
pro rata basis through September 1, 2012;


(ii)           reimbursement for any expenses incurred prior to the Termination
Date for which the Executive shall not have been previously reimbursed in
accordance with the provisions of Section 3(j) above.


(iii)           The full vesting of all Stock Options as set forth herein in
Section 3 and the removal of restrictions on the stock grant set forth herein in
Section 3, other than those dictated by U.S. security laws and regulations.


(iv)           If the Executive is not eligible for separate, employer-provided
health insurance, the continuation of Company-provided health insurance for the
Executive and qualifying family members through September 1, 2012, with
coverage, terms and conditions commensurate with coverage provided to senior
executives of the Company


(b)           In the event of a Termination for Cause, an Involuntary
Termination or a resignation by Executive that is not for Good Reason, the
Executive or his beneficiaries or estate shall have the right to receive the
following:


(i)           Any unpaid Base Salary through the date of termination;


(ii)           reimbursement for any expenses incurred prior to the Termination
Date for which the Executive shall not have been previously reimbursed in
accordance with the provisions of Section 3(j) above.


(iii)           Vested Stock Options


(c)           Upon any termination, neither the Executive nor his beneficiaries
or estate shall have any further rights under this Agreement or any rights
arising out of this Agreement other than as provided in Section 5(a) and (b)
above.  The rights of the Executive set forth in this Section 5 are intended to
be the Executive’s exclusive remedy for termination and to the greatest extent
permitted by applicable law, the Executive waives all other remedies.


(d)           Following any termination, Executive shall fully cooperate with
Company in all matters relating to the winding up of the Executive's work on
behalf of Company and the orderly transfer of any such pending work and of
Executive's duties and responsibilities for Company to such other person or
persons as may be designated by Company in its sole discretion. Executive shall
not be entitled to any additional pay or severance in connection with such
cooperation.
 
 
5

--------------------------------------------------------------------------------

 


6.           NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION.   The
Executive will not disclose, disseminate or use at any time, either during the
Employment Term or thereafter, any Confidential Information of which the
Executive is or becomes aware, whether or not such information is developed by
him, except to the extent that such disclosure or use is directly related to and
required by the Executive’s performance of duties assigned to the Executive by
the Company. For purposes of this Agreement, the term “Confidential Information”
shall mean: information that is not generally known to the public and that is
used, developed or obtained by the Company in connection with the Business,
including, without limitation, (a) information, observations, procedures and
data obtained by the Executive while employed by the Company concerning the
business or affairs of the Company, (b) planned or actual products or services,
(c) costs and pricing structures, customer, supplier or employee lists, (d)
analyses, drawings, photographs and reports, (d) computer software and hardware,
including operating systems, applications and program listings, (e) data bases,
(f) accounting and business methods, and (g) research and development, (h)
inventions, devices, new developments, method and processes, technology and
trade secrets (including, without limitation all Work Product).  Confidential
Information will not include (i) any information that has been published,
through no direct or indirect effort or action by the Executive, in a form
generally available to the public prior to the date the Executive proposes to
disclose such information, and (ii) any general expertise, contacts or know-how
reflective of Executive's experience as an executive in the sports management
and event field.


7.           INVENTIONS AND PATENTS.  The Executive agrees that all Work Product
belongs to the Company (including any and all Work Product developed by the
Company prior to the date of this Agreement).  The Executive will promptly
disclose such Work Product to the Board of Directors and perform all actions
reasonably requested by the Board (whether during or after the Employment Term)
to establish and confirm such ownership (including, without limitation, the
execution and delivery of assignments, consents, powers of attorney and other
instruments) and to provide reasonable assistance to the Company in connection
with the prosecution of any application for patents, trademarks, trade names,
service marks or reissues thereof or in the prosecution or defense of any claims
by or against the Company relating in any way to Work Product. For purposes of
this Agreement, the term “Work Product” shall mean all inventions, innovations,
improvements, technical information, systems, software or equipment
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable) which relates to the Company’s actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by the Executive (whether or not
during usual business hours and whether or not alone or in conjunction with any
other person, group or entity) while employed by the Company, together with all
patent applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon the foregoing.


8.           NON-COMPETE, NON-SOLICITATION, NON-DISPARAGEMENT.  The Executive
acknowledges and agrees with the Company that during the course of the
Executive’s employment with the Company, the Executive will have the opportunity
to develop relationships with existing employees, customers and other business
associates of the Company which relationships constitute goodwill of the
Company, and the Company would be irreparably damaged if the Executive were to
take actions that would damage or misappropriate such goodwill.  Accordingly,
the Executive agrees as follows:


(a)           The Executive acknowledges that the Business is operated in and
markets for the Company's products and services are located throughout the
world, including each county or jurisdiction in each state of the United States
and Canada (collectively, the “Territory”).  Accordingly, during the Employment
Term and until the (i) three month anniversary of the Termination Date if
termination is for Good Reason or without Cause, (ii) the one year anniversary
of the Termination Date if termination is the result of a resignation not for
Good Reason, and (iii) six month anniversary of the Termination Date if
termination is with Cause (in each case, the “Non-Compete Period”), the
Executive shall not, directly or indirectly, enter into, engage in, assist, give
or lend funds to or otherwise finance, be employed by or consult with, or have a
financial or other interest in, any business which is similar to or competitive
with the Business, whether for himself or as an independent contractor, agent,
stockholder, partner or joint venturer for any other person, group or
entity.  To the extent that the covenant provided for in this Section 8(a) may
later be deemed by a court to be too broad to be enforced with respect to its
duration or with respect to any particular activity or geographic area, the
court making such determination shall have the power to reduce the duration or
scope of the provision, and to add or delete specific words or phrases to or
from the provision.  The provision, as modified, shall then be enforced.
 
 
6

--------------------------------------------------------------------------------

 


(b)           Notwithstanding the foregoing, the aggregate ownership by the
Executive of no more than two percent (on a fully-diluted basis) of the
outstanding equity securities of any person, group or entity, which securities
are traded on a national securities exchange, quoted on the NASDAQ Stock Market
or other automated quotation system, and which person, group or entity competes
with the Company within the Territory shall not be deemed to be a violation of
Section 8(a).


(c)           The Executive covenants and agrees that during the term of his
employment and for six months following the Termination Date (one year in the
event of a termination for Cause or a resignation without Good Reason), the
Executive will not, directly or indirectly, either for himself or for any other
person, group or entity: (i) solicit any employee, independent contractor or
service provider of the Company to terminate or modify his, her or its
employment or other relationship with the Company or employ or retain any person
or entity; or (ii) solicit any customer, licensee or licensor, of the Company or
any service provider to the Company to purchase or provide products or services
on behalf of the Executive or such other person, group or entity that are
competitive with the products or services provided by the Company.  For a period
of two years following the Termination Date for any reason, the Executive agrees
not to disparage the business or personal reputation of the Company or its
management team and the Company and its management team agree not to disparage
the business or personal reputation of the Executive.


(d)           Executive acknowledges that the restrictions placed upon Executive
by this Section 8 are reasonable given the Executive's position with the
Company, the geographic area in which the Company markets its products and
services, and the consideration furnished in this Agreement.  Further, executive
also agrees that the provisions of this section are fair and necessary to
protect the Company and its business interests and that such provisions do not
preclude Executive from utilizing unprotected information or from engaging in
occupations in unrelated fields or in a manner consistent with the requirements
of this Agreement.  Finally, Executive understands that the foregoing
restrictions may limit his ability to earn a livelihood in a business similar to
the Business but he nevertheless believes that he has received and will receive
sufficient consideration and other benefits as an employee of the Company and as
otherwise provided hereunder or as described in the recitals hereto to clearly
justify such restrictions which, in any event (given his education, skills and
ability), the Executive does not believe would prevent him from otherwise
earning a living.


(e)           In addition to any other remedies available to Executive under
this Agreement or applicable law, in the event that the Company fails to meet
any of its ongoing payment or severance obligations to Executive and such
failure continues uncured for five (5) business days following the delivery of
written notice of such failure to the Company, all of Executive's post-term
obligations under this Section 8 shall terminate.
 
 
7

--------------------------------------------------------------------------------

 


(f)           Non-Solicitation of Customers/Prohibition Against Unfair
Competition.  Executive agrees that at no time after his employment with the
Company will he engage in competition with the Company while making any use of
the Company’s confidential/trade secret information.  Executive agrees that he
will not directly or indirectly accept or solicit, whether as an employee,
independent contractor or in any other capacity, the business of any customer of
the Company with whom Executive worked or otherwise had access to the Company’s
confidential/trade secret information pertaining to its business with that
customer during the last year of his employment with the Company.


(g)           Non-Solicitation During Employment.  Executive shall not during
his employment inappropriately interfere with the Company’s business
relationship with its customers or suppliers or solicit any of the employees of
the Company to leave the employ of the Company.


(h)           Non-Solicitation of Employees.  Executive agrees that, for one
year following the termination of his employment, he shall not, directly or
indirectly, ask or encourage any of the Company’s employees to leave their
employment with the Company or solicit any of the Company’s employees for
employment.


(i)   Breach of Provisions.  If the Executive breaches any of the provisions of
this Section 5, or in the event that any such breach is threatened by the
Executive, in addition to and without limiting or waiving any other remedies
available to the Company at law or in equity, the Company shall be entitled to
immediate injunctive relief in any court, domestic or foreign, having the
capacity to grant such relief, to restrain any such breach or threatened breach
and to enforce the provisions of this Section 5.
 
(j)           Reasonable Restrictions.  The parties acknowledge that the
foregoing restrictions, as well as the duration and the territorial scope
thereof as set forth in this Section 5, are under all of the circumstances
reasonable and necessary for the protection of the Company and its business.


(k)           Definition.  For purposes of this section 5, the term “Company”
shall be deemed to include any parent, subsidiary or affiliate of the Company.



9.           RETURN OF COMPANY'S PROPERTY UPON TERMINATION.  The Executive shall
immediately deliver to the Company at the termination of the Employment Term or
at any time the Board of Directors may request, all Company property (including
but not limited to all documents, electronic files/records, keys, records,
computer disks, or other tangible or intangible things that may or may not
relate to or otherwise constitute Confidential Information, Work Product, or
trade secrets (as defined by applicable law) that Executive created, used,
possessed, or maintained while in the employ of the Company, from whatever
source.  This provision does not apply to purely personal documents of
Executive, but does apply to business calendars, Rolodexes, customer lists,
contact sheets, computer programs, disks, and their contents, and like
information that may contain some personal matters of Executive.


10.           ENFORCEMENT.  Because the Executive’s services are unique and
because the Executive has access to Confidential Information and Work Product,
the parties hereto agree that money damages would be an inadequate remedy for
any breach of this Agreement.  Therefore, in the event of a breach or threatened
breach of this agreement, the Company or its successors or assigns may, in
addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violation of, the provisions
hereof (without posting a bond or other security).
 
 
8

--------------------------------------------------------------------------------

 


11.           MISCELLANEOUS.
 
(a)           This Binding Effect; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective legal
representatives, heirs, distributees, successors and assigns.  Executive may not
assign any of his rights and obligations under this Agreement.  Except as
provided for in the event of a Change of Control, the Company may assign its
rights and obligations under this Agreement to any successor entity.


(b)           The Company shall have the right to offset against amounts due to
Executive hereunder, any amounts owed by Executive to Company, including any
advances.


(c)           This Agreement constitutes the entire agreement between the
Company and Executive with respect to the subject matter hereof and supersedes
any and all previous agreements or understandings between Executive and the
Company concerning the subject matter hereof.  This Agreement may not be changed
or amended without the prior written consent of both of the parties hereto.


(d)           All notices hereunder shall be in writing and shall be deemed
given on the third day after mailing through the United States mail, certified
mail, return receipt requested, postage prepaid, or by overnight delivery to the
persons listed below or to such other person(s) and/or addresses as may be
designated from time to time in writing:


if to the Company:


Stratus Media Group, Inc.
3 East De La Guerra Street 2nd Floor
Santa Barbara, CA 93101
Attention:                      Paul Feller
Email:  paulf@stratusmediagroup.com


if to Executive:


Mr. John Moynahan
Stratus Media Group, Inc.
3 East De La Guerra Street 2nd Floor
Santa Barbara, CA 93101
Email:  johnm@stratusmediagroup.com


(e)           This Agreement shall be governed by and construed in accordance
with the laws of the State of California.


(f)           Any waiver by either party of any breach of any of the terms of
this Agreement shall not be considered a waiver of any subsequent breach.


(g)           In the event that any provision of this Agreement is held to be
unenforceable, then such unenforceability shall in no way affect the other terms
and provisions of this Agreement which shall remain in full force and effect.


(h)           The captions herein are for the convenience of the parties and are
not to be construed as part of the terms of this Agreement.


(i)           This Agreement may be amended, modified or supplemented only by
written agreement of the parties hereto, which agreement shall have been duly
authorized and approved by the Board of Directors of the Company.
 
 
9

--------------------------------------------------------------------------------

 


(j)           The failure of the Company at any time or from time to time to
require performance of any of Executive's obligations under this Agreement shall
in no manner affect the Company's right to enforce any provision of this
Agreement at any subsequent time, and the waiver by the Company of any right
arising out of any breach shall not be construed as a waiver of any right
arising out of any subsequent breach.  Likewise, The failure of the Executive at
any time or from time to time to require performance of any of Company's
obligations under this Agreement shall in no manner affect the Executive's right
to enforce any provision of this Agreement at any subsequent time, and the
waiver by the Executive of any right arising out of any breach shall not be
construed as a waiver of any right arising out of any subsequent breach.


(k)           Executive acknowledges that the consideration furnished by the
Company in this Agreement, the sufficiency and adequacy of which is hereby
acknowledged, is in addition to anything of value, if any, to which Executive
may already be entitled.


(l)           Except as otherwise provided herein, in the event of any dispute
with respect to the subject matter of this Agreement, the prevailing party shall
be entitled to all of its costs and expenses, including reasonable attorneys'
fees and costs, incurred in resolving or settling the dispute.  These costs and
expenses shall be in addition to any other damages to which the prevailing party
may be entitled.


(m)           Except as otherwise provided herein, this Agreement shall not be
terminated by any voluntary or involuntary dissolution of the Company resulting
from either a merger or consolidation in which the Company is not the
consolidated or surviving corporation, or a transfer of all or substantially all
of the assets of the Company.  In the event of any such merger or consolidation
or transfer of assets, Executive’s rights, benefits and obligations hereunder
shall be assigned to the surviving or resulting corporation or the transferee of
the Company’s assets.



12.           ARBITRATION.


(a)  Scope.  To the fullest extent permitted by law, Executive and the Company
agree to the binding arbitration of any and all controversies, claims or
disputes between them arising out of or in any way related to this Agreement,
the employment relationship between the Company and Executive and any disputes
upon termination of employment, including but not limited to breach of contract,
tort, discrimination, harassment, wrongful termination, demotion, discipline,
failure to accommodate, family and medical leave, compensation or benefits
claims, constitutional claims; and any claims for violation of any local, state
or federal law, statute, regulation or ordinance or common law.  For the purpose
of this agreement to arbitrate, references to “Company” include all parent,
subsidiary or related entities and their employees, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates and all successors and assigns of any of
them, and this agreement to arbitrate shall apply to them to the extent
Executive’s claims arise out of or relate to their actions on behalf of the
Company.


(b)           Arbitration Procedure.  To commence any such arbitration
proceeding, the party commencing the arbitration must provide the other party
with written notice of any and all claims forming the basis of such right in
sufficient detail to inform the other party of the substance of such claims.  In
no event shall this notice for arbitration be made after the date when
institution of legal or equitable proceedings based on such claims would be
barred by the applicable statute of limitations.  The arbitration will be
conducted in Santa Barbara, California, by a single neutral arbitrator and in
accordance with the then-current rules for resolution of employment disputes of
the American Arbitration Association (“AAA”).  The Arbitrator is to be selected
by the mutual agreement of the Parties.  If the Parties cannot agree, the
Superior Court will select the arbitrator.  The parties are entitled to
representation by an attorney or other representative of their choosing.  The
arbitrator shall have the power to enter any award that could be entered by a
judge of the trial court of the State of California, and only such power, and
shall follow the law.  The award shall be binding and the Parties agree to abide
by and perform any award rendered by the arbitrator.  The arbitrator shall issue
the award in writing and therein state the essential findings and conclusions on
which the award is based.  Judgment on the award may be entered in any court
having jurisdiction thereof.  The Company shall bear the costs of the
arbitration filing and hearing fees and the cost of the arbitrator.
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have signed and sealed this Agreement as
of the day and year first above written.


 

  COMPANY:        STRATUS MEDIA GROUP, INC.                    By: Paul Feller 
  President & CEO                       
EXECUTIVE:
                 
John Moynahan


11